Title: From Thomas Jefferson to Lister Asquith, 22 May 1786
From: Jefferson, Thomas
To: Asquith, Lister



Sir
Paris May 22. 1786.

When I left this place for England I had no suspicion that any thing more would be necessary on my part for your liberation. Being but lately returned I could not sooner acknowlege the receipt of your several letters of Feb. 20. Mar 20. Apr. 10. 21. and May 1. I this day write to Messrs. Desbordes to pay the charges necessary for your enlargement, to furnish you with a guinea a peice, and to take your draught on Mr. Grand for those sums, and the others which he has furnished you at my request. This being a new case, I am unable to say whether you will be held to repay this money. Congress will decide on that, to whom I shall send a report of the case, and to whom you should apply on your return to America, to know whether you are to repay it or not. During the whole of this long transaction, I have never ceased solliciting your discharge. The evidence furnished by the Farmers to the Ministers impressed them with a belief that you were guilty. However they obtained a remission of all which the king could remit, which was your condemnation to the gallies, and imprisonment, and the sum in which you were fined. The confiscation belonged to the farmers, and the expences of subsistence and of prosecution were theirs also, and so could not be remitted by the king. I wish you to be assured of my sensibility for your sufferings, and of my wishes to have obtained an earlier relief, had it been possible. I shall be glad if you can have an immediate and safe return to your own country, and there find your own families well, and make those who may be authorized to decide on your case sensible that these misfortunes have not been brought on you by any desire of yours to infringe the laws of the country in which you have suffered. I inclose herewith your logbook and the other papers desired by you and am Sir Your most obedt. humble servt,

Th: Jefferson

